Citation Nr: 1022486	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement t service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for a spine disorder.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from May 1956 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied the 
current appellate claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

After this appeal was certified to the Board, the Veteran 
submitted additional evidence regarding this appeal.  This 
evidence has not been considered by the RO, the agency of 
original jurisdiction (AOJ).  Further, this evidence has not 
been accompanied by a waiver of AOJ consideration.  In fact, 
by a June 2010 statement, the Veteran explicitly stated that 
there was evidence in the possession of the Veterans Benefits 
Administration (VBA) and that he did not waive consideration 
in the first instance, and requested the Board remand the 
appeal to BVA so the evidence can be considered.  As such, 
remand for initial consideration by the VBA of this evidence 
is required under 38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA should consider the evidence 
submitted by the Veteran in the first 
instance consistent with his June 2010 
statement.  

2.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in November 2009, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


